The defendants were jointly charged, tried, and convicted of the offense of violating the prohibition laws. The proceedings were had on an affidavit and warrant made before and issued by S.C. Rolen, a justice of the peace in and for Bibb county, and made returnable to the circuit court. There was no plea in abatement interposed by defendants in the circuit court; so there was no error which this court will review. Sanders v. State, 16 Ala. App. 531, 79 So. 312.
There was ample evidence to support the judgment rendered by the court sitting without a jury, and, there being no error apparent on the record, the case is affirmed.
Affirmed.